Appeal by the defendant from an order of the County Court, Kings .County, dated November 24, 1959, denying, without a hearing, his coram nobis application to vacate a judgment of said court, rendered April 8, 1958, convicting him, after a jury trial, of burglary in the third degree and petit larceny, and sentencing him as a third felony offender to serve a term of 6 to 10 years. The application was predicated upon the claims that assigned counsel did not confer with defendant in advance of the trial, that such counsel failed to prepare a proper defense, and that during the course of the trial such counsel was inept and inefficient. It appears that counsel was present during the two court days on which the trial was conducted and the defendant sentenced, and that defendant made no complaint at that time with respect to counsel. Order affirmed (People v. Hughes, 10 A D 2d 990). Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.